     Case 18-12456-gs         Doc 280     Entered 03/04/21 14:18:19      Page 1 of 30



 1 Kevin W. Coleman (CA SBN 168538)
   Admitted pro hac vice
 2 Christopher H. Hart (CA SBN 184117)
   Admitted pro hac vice
 3 NUTI HART LLP
   411 30TH Street, Suite 408
 4 Oakland, CA 94609-3311
   Telephone: 510-506-7152
 5 Email: kcoleman@nutihart.com
   chart@nutihart.com
 6
   Talitha Gray Kozlowski (NV SBN 9040)
 7 GARMAN TURNER GORDON LLP
   7251 Amigo Street, Suite 210
 8 Las Vegas, NV 89119
   Telephone: 725-777-3000
 9 Email: tgray@gtg.legal
   Counsel for Kavita Gupta,
10 Chapter 11 Trustee
                            UNITED STATES BANKRUPTCY COURT
11                                 DISTRICT OF NEVADA

12 In re:                                                Case No.: BK-S-18-12456 GS

13 DESERT OASIS APARTMENTS, LLC,                         Chapter 11

14 Debtor.                                               MEMORANDUM OF POINTS AND
                                                         AUTHORITIES IN SUPPORT OF
15                                                       CONFIRMATION CHAPTER 11
                                                         TRUSTEE KAVITA GUPTA’S JOINT
16                                                       PLAN OF LIQUIDATION, AND
                                                         OMNIBUS RESPONSE TO OBJECTIONS
17                                                       TO PLAN CONFIRMATION

18                                                       Dated: January 25, 2021

19                                                       Confirmation Hearing:
                                                         Date: March 11, 2021
20                                                       Time: 1:30 p.m.

21

22

23

24

25

26

27

28



     MPA ISO CONFIRMATION OF JOINT PLAN OF LIQUIDATION
     Case 18-12456-gs              Doc 280           Entered 03/04/21 14:18:19                      Page 2 of 30



 1                                                  TABLE OF CONTENTS

 2                                                                                                                                     Page

 3 I.       INTRODUCTION............................................................................................................. 1
   II.      THE PLAN COMPLIES WITH ALL THE APPLICABLE PROVISIONS
 4          OF 11 U.S.C. § 1129. ......................................................................................................... 2
 5          A.    The Plan Complies with 11 U.S.C. § 1129(a)(1). ................................................ 2
                  1. The Plan Properly Classifies Claims and Interests Pursuant to 11
 6                    U.S.C. § 1122.................................................................................................... 2
 7                2. Trustee Golden’s Objection To Claim Classification Is Without
                      Merit ................................................................................................................. 3
 8                3. The Plan Satisfies 11 U.S.C. § 1123(a). ......................................................... 5
 9                        (a)         Designation of Classes:................................................................... 5
                          (b)         Unimpaired Classes Specified: ....................................................... 5
10
                          (c)         Treatment of Classes:...................................................................... 8
11                        (d)         Same Treatment Within Classes: .................................................... 9
12                        (e)         Adequate Means of Implementation: .............................................. 9
                          (f)         Prohibition Against Issuance of Nonvoting Securities: .................. 9
13
                          (g)         Individual Debtor Cases: ................................................................ 9
14                4. Other Plan Provisions Are Permitted Under 11 U.S.C. § 1123(b). ............ 9
15          B.    The Plan Complies With 11 U.S.C. § 1129(a)(2). ............................................. 10
            C.    The Plan is Proposed in Good Faith As Required by 11 U.S.C.
16                § 1129(a)(3). ......................................................................................................... 11
17          D.    Articles 6.1, 8.1 and 9 of the Plan are Reasonable and Necessary for
                  the Effective Implementation of the Plan. ........................................................ 12
18          E.    The Exculpation Provision Is Permissible. ....................................................... 13
19          F.    All Professional Compensation Will Be Subject To Court Approval As
                  Required by 11 U.S.C. § 1129(a)(4). .................................................................. 14
20          G.    The Plan Discloses that the Trustee will be the Disbursing Agent
                  Following Confirmation of the Plan pursuant to 11 U.S.C.
21                §§ 1129(a)(5) and 1123(a)(7). ............................................................................. 15
22          H.    The Plan Does Not Require Approval of Any Regulatory Commission
                  Under 11 U.S.C. § 1129(a)(6). ............................................................................ 16
23          I.    The Plan Meets the Best Interests of Creditors Test Set Forth in 11
                  U.S.C. § 1129(a)(7). ............................................................................................. 16
24
            J.    11 U.S.C. § 1129(a)(8) is Not Satisfied, But § 1129(a)(10) is Satisfied. ........... 17
25          L.    The Plan Is Feasible as Required by 11 U.S.C. § 1129(a)(11). ........................ 18
26          M.    All Bankruptcy Fees Will Have Been Paid by Confirmation Pursuant
                  to 11 U.S.C. § 1129(a)(12). .................................................................................. 18
27          N.    11 U.S.C. §§ 1129(a)(13), (14), (15), and (16) are Inapplicable. ...................... 19
28          O.    The Court May Confirm the Plan Over the Objection by Classes 4, 5
                  and 6. .................................................................................................................... 19

                                                                        i
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs             Doc 280          Entered 03/04/21 14:18:19                    Page 3 of 30



 1              1. The Plan is Fair and Equitable. ................................................................... 19
                2. The Plan Does Not Unfairly Discriminate. ................................................. 20
 2
            P.  The Plan Can Be Confirmed Over Northern Trust’s Objection. ................... 21
 3              1. The Plan is Fair and Equitable to Northern Trust. ................................... 22
 4              2. The Plan Does Not Unfairly Discriminate Against Northern Trust......... 23
            Q.  The Principal Purpose of the Plan is Not Avoidance of Tax or
 5              Securities Act Obligations Under 11 U.S.C. § 1129(d). ................................... 24
 6 III.     CONCLUSION ............................................................................................................... 25

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                    ii
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
      Case 18-12456-gs                  Doc 280           Entered 03/04/21 14:18:19                      Page 4 of 30



 1

 2                                                    TABLE OF AUTHORITIES

 3                                                                                                                                      Page(s)
      CASES
 4
      Hillis Motors v. Hawaii Auto. Dealers’ Ass’n (In re Hillis Motors),
 5        997 F.2d 581, 588-90 (9th Cir. 1993) .......................................................................................12
 6
   Idaho Dep’t of Lands v. Arnold (In re Arnold),
 7    806 F.2d 937, 940 (9th Cir. 1986) ............................................................................................17

 8 In re Acequia, Inc.,
       787 F.2d. 1352, 1364 (9th Cir. 1986) ......................................................................................23
 9
   In re Barakat,
10     99 F.3d 1520, 1525 (9th Cir. 1996) ............................................................................................2
11 In re Cajun Elec. Power Coop., Inc.,

12     150 F.3d 503, 513, n.3 (5th Cir. 1998), cert. denied, 526 U.S. 1144 (1999) ............................10

13 In re Johnston,
       21 F.3d 323, 327-28 (9th Cir. 1994) ...........................................................................................2
14
   In re Sierra-Cal,
15     210 B.R. 168, 171-172 (Bankr. E.D. Cal. 1997)......................................................................16
16 In re South Edge LLC,
       478 B.R. 403, 417-18 (D. Nev. 2012)......................................................................................12
17

18 In re Sylmar Plaza, L.P.,
       314 F.3d 1070, 1074 (9th Cir. 2002) .......................................................................................11
19
   Jeff D. v. Kempthorne,
20     365 F.3d 844, 852 (9th Cir. 2004) ............................................................................................13
21 Stolrow v. Stolrow’s, Inc. (In re Stolrow’s, Inc.),
       84 B.R. 167, 172 (B.A.P. 9th Cir. 1988)...................................................................................11
22

23 STATUTES

24 11 U.S.C. § 101 ................................................................................................................................1

25 11 U.S.C. § 362 ................................................................................................................................6

26 11 U.S.C. § 507 ....................................................................................................................2, 10, 11

27 11 U.S.C. § 511 ..............................................................................................................................11

28 11 U.S.C. § 541 ................................................................................................................................6


                                                                           iii
      MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs                  Doc 280           Entered 03/04/21 14:18:19                       Page 5 of 30



 1 11 U.S.C. § 1122 ......................................................................................................................1, 2, 4

 2 11 U.S.C. § 1123 ..............................................................................................................1, 2, 3, 4, 8

 3 11 U.S.C. § 1124 ..............................................................................................................................3

 4
     11 U.S.C. §1125 .......................................................................................................................4, 5, 7
 5
     11 U.S.C. § 1129 ..............................................................................1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13
 6
     11 U.S.C. § 1141 ..............................................................................................................................6
 7
     RULES
 8
     Fed. R. Bankr. P. 3020(b)(2)............................................................................................................5
 9
     OTHER AUTHORITIES
10
     7 Alan N. Resnick, et al, COLLIER ON BANKRUPTCY, ¶ 1129.03 (16th ed. 2014) .......................1, 12
11
                        th       st
12 H.R. Rep. No. 595, 95 Cong., 1 Sess. 412 (1977) ...................................................................1, 4
                        th
13 S. Rep. No. 95-989, 9 Cong., 2d Sess. 126 (1978) ....................................................................1, 4

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                           iv
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs        Doc 280     Entered 03/04/21 14:18:19         Page 6 of 30



 1          Kavita Gupta (“Trustee”), solely in her capacity as the Chapter 11 trustee and not

 2 individually for the estate of Desert Oasis Apartments, LLC (“DOA”) and Desert Oasis

 3 Investments, LLC (“DOI” and together with DOA, the “Estates”) submits this memorandum of

 4 points and authorities (“Memorandum”) in support of confirmation of the Joint Chapter 11 Plan

 5 of Liquidation Dated January 25, 2021 ("Plan") pursuant to the provisions of Chapter 11 of the

 6 U.S. Bankruptcy Code.1

 7                                       I.     INTRODUCTION

 8          The Plan, Disclosure Statement, and Notice of Hearing on confirmation of the Plan were

 9 served on all creditors and interest holders on January 28, 2021 in accordance with the terms of

10 this Court’s order conditionally approving the disclosure statement and establishing deadlines

11 related to the solicitation of ballots and scheduling of the Plan confirmation hearing.

12          The Trustee received objections from (1) Jeffrey Golden, Chapter 7 Trustee of Desert

13 Lands, LLC (“Trustee Golden”); (2) The Northern Trust Company (“Northern Trust”), and (3)

14 the United States Trustee. Each of these objections will be addressed below.

15          Plan has been accepted by impaired Class 2 and impaired Class 3; the Gonzales Trust

16 holding a claim in each class. Northern Trust, holding an unimpaired claim in Class 1, has filed

17 motion for leave to cast a ballot, which motion is to be heard concurrently with the confirmation

18 hearing. Juniper holds the Class 4 claim but did not vote; Class 4 is therefore assumed to have

19 rejected the plan. DL holds the Class 5 claims and rejected the Plan. Class 6 claims are Member

20 Interests and are deemed to have rejected the Plan.2

21          As discussed below, the Plan complies with the applicable provisions of chapter 11 of

22 title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and the

23

24
     1
25          All capitalized terms not otherwise defined herein have the meaning ascribed to them in
            the Plan.
26
     2
            The Trustee has entered into a stipulation that will amend the treatment of Class 6
27          interests. In lieu of cancellation, member interests will be retained, but not be entitled to
            any distributions until after all creditors are paid in full.
28


                                                      1
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs        Doc 280     Entered 03/04/21 14:18:19        Page 7 of 30



 1 applicable Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and should be

 2 confirmed.

 3    II.        THE PLAN COMPLIES WITH ALL THE APPLICABLE PROVISIONS OF 11
                                        U.S.C. § 1129.
 4

 5 A.       The Plan Complies with 11 U.S.C. § 1129(a)(1).

 6          Section 1129(a) provides that a court may confirm a plan only if all requirements of

 7 Section 1129 are met, including that “[t]he plan complies with the applicable provisions of this

 8 title.” 11 U.S.C. § 1129(a)(1). The legislative history of Section 1129(a)(1) explains that this

 9 provision incorporates the requirements of Sections 1122 and 1123, which govern classifications

10 of claims and interests and the contents of a plan of reorganization. H.R. Rep. No. 95-595, 95th

11 Cong., 1st Sess. 412 (1977); S. Rep. No. 95-989, 9th Cong., 2d Sess. 126 (1978); 7 COLLIER ON

12 BANKRUPTCY, ¶ 1129.03[1] (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2014). The Plan

13 satisfies these requirements.

14          1.      The Plan Properly Classifies Claims and Interests Pursuant to 11 U.S.C. § 1122.
15          Section 1122(a) requires that a plan “place a claim or an interest in a particular class only

16 if such claim or interest is substantially similar to other claims or interests of such class.” The

17 Plan contains five (5) classes of Claims and one (1) class of Member Interests. Claims may be

18 separately classified where a claim has distinct legal characteristics or good business reasons

19 exist for the separate classification. In re Johnston, 21 F.3d 323, 327-28 (9th Cir. 1994). The

20 one limitation on a Plan proponent’s flexibility in classifying claims is that classes may not be

21 gerrymandered in order to obtain an impaired accepting class. In re Barakat, 99 F.3d 1520, 1525

22 (9th Cir. 1996). In this case, the Plan’s classification of claims is appropriate.

23                   (a)         Class 1 (Unimpaired). Class 1 consists of the Northern Trust
                                   secured claim against DOA.
24
                     (b)         Class 2 (Impaired). Class 2 consists of the Gonzales Trust
25                                 claim against DOA.
26                   (c)         Class 3 (Impaired). Class 3 consists of the Disputed Claim
                                   filed by the Gonzales Trust against DOI.
27
                     (d)         Class 4 (Impaired). Class 3 consists of the unsecured
28                                 deficiency claim of Juniper against DOI.


                                                      2
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs        Doc 280      Entered 03/04/21 14:18:19         Page 8 of 30



 1                   (e)         Class 5 (Impaired). Class 5 consists of the Disputed Claim
                                   filed September 23, 2020 by DL against DOA, which claim
 2                                 was amended on December 15, 2020 as an unsecured non-
                                   priority claim in the amount of $4.5 million
 3
                     (f)         Class 6 (Impaired). Class 6 consists of the member interests
 4                                 in DOA and DOI.

 5          2.      Trustee Golden’s Objection To Claim Classification Is Without Merit

 6          Trustee Golden objects to the classification of its claim separate from that of the

 7 Gonzales Trust arguing there is no reasonable basis to separately classify the general unsecured

 8 claim of the Gonzales Trust (Class 2) from the general unsecured claim of DL (Class 5). Trustee

 9 Golden’s argument is factually and legally misplaced.

10          Class 2 and Class 5 are treated as separate classes for several reasons. First, unlike the

11 Class 5 claim, the Class 2 claim is presently secured, although the Trustee believes that the lien

12 held by the Gonzales Trust is subject to avoidance. It is not at this time an unsecured claim, and

13 the Gonzales Trust contends that its lien cannot be avoided as a preference due to priority rights

14 it holds under the plan confirmed by DOA and DL in 2003. Although disputed by the Trustee, if

15 the Gonzales Trust is correct that the 2003 plan grants it an equitable priority, the Trustee may

16 not be able to satisfy the “more than” test under Section 547(b)(5) and therefore obtain

17 avoidance of the judgment lien on the basis that it is preferential. The Plan’s treatment of the

18 Class 2 claim avoids litigation, and absent the treatment provided to Class 2, the Gonzales Trust

19 has indicated that it would seek to establish that its lien is not subject to avoidance, or that it

20 would seek to have its entire claim be treated as a priority claim. None of these legal rights are

21 applicable to DL’s claim.

22          Second, it is proper to separately classify claims where the separately classed claim has

23 recourse against third parties and the other claims do not. Wells Fargo Bank, N.A. v. Loop 76,

24 LLC (In re Loop 76, LLC), 465 B.R. 525, 540 (9th Cir. BAP 2012) (holding that a plan properly

25 classified a bank deficiency claim separate from trade claims because the bank held a third-party

26 guarantee). Here, although Northern Trust and the Shotgun Entities would disagree, the

27 Gonzales Trust has asserted that it is entitled to enforce its claims against Northern Trust and

28


                                                       3
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs        Doc 280      Entered 03/04/21 14:18:19         Page 9 of 30



 1 Shotgun. The Gonzales Trust also asserts that its claim is enforceable against DOI’s assets. The

 2 Class 5 claim does not share any of these rights of recourse against entities other than DOA.

 3          In addition, Ninth Circuit law is clear that it is appropriate to separately classify

 4 unsecured claims where a claim is the subject of litigation and potentially subject to offset.

 5 Johnson, 21 F.3d at 328. Those exact circumstances are presented here.

 6          The Gonzales Trust has obtained a judgment against both DOA and DL. That judgment

 7 is based on a breach of the 2003 plan and DOA/DL’s obligation to pay the so-called “Parcel A

 8 Transfer Fee” – a contract to which DOA and DL were both parties. DOA and DL clearly are

 9 both jointly and severally liable on the $13.1 million judgment in favor of the Gonzales Trust.

10 DL has paid nothing to the Gonzales Trust, but the Trustee is poised to make a distribution of as

11 much as $8 million to the Gonzales Trust based on a debt where both DOA and DL are jointly

12 liable. Consequently, the DOA estate has a right of contribution and/or equitable indemnity

13 against DL. See Rodriguez v. Primadonna Co., 216 P.3d 793 (Nev. 2009) (“A claimant seeking

14 equitable indemnity must plead and prove that: (1) it has discharged a legal obligation owed to a

15 third party; (2) the party from whom it seeks liability also was liable to the third party; and (3) as

16 between the claimant and the party from whom it seeks indemnity, the obligation ought to be

17 discharged by the latter.” citing 41 Am.Jur.2d Indemnity § 20 (2005). Assuming the DL claim

18 is allowed in any amount – DOA’s right of contribution/indemnity make the DL claim

19 potentially subject to offset in its entirety. The Gonzales Trust’s claim is not burdened by any

20 similar right of contribution/indemnity.

21          The Class 5 claim is also disputed. The Trustee believes that the Class 5 claim is

22 subordinated to the Class 2 claim under the terms of the 2011 Plan, although the Trustee

23 understands that Trustee Golden does not agree that the Class 5 claim is subordinated to the

24 Class 2 claim under the 2011 Plan. Other disputes impacting the allowance of the Class 5 claim

25 are that any claim by DL is subject to disallowance under Section 502(d) based on DL’s receipt

26 of avoidable transfers from DOA that remain unpaid.

27          Finally, the Class 5 claim has been asserted on behalf of an entity – DL – that would be

28 considered an insider under Section 101(31).


                                                       4
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs         Doc 280     Entered 03/04/21 14:18:19      Page 10 of 30



 1          Based on all of the foregoing, the Class 2 and Class 5 claims are not legally or factually

 2 similar, and therefore, it is appropriate to separately classify them. See Johnston, 21 F.3d at 327-

 3 28 (bankruptcy court properly approved separate classification of creditor's claim where the

 4 claim, unlike all other claims, was partially secured by collateral of primary obligor on note that

 5 Chapter 11 debtor personally guaranteed, creditor was embroiled in litigation with debtor and its

 6 claim could be off set or exceeded by debtor's own claim against creditor, and creditor would be

 7 paid in full before all other unsecured creditors if it were successful in litigation); In re PG&E

 8 Corp., 617 B.R. 671, 685 (Bankr. N.D. Cal. 2020) (claims may be separately classified if the

 9 debtor articulates a business or economic justification for doing so); In re Red Mountain Mach.

10 Co., 448 B.R. 1, 7 (Bankr. D. Ariz. 2011) (deficiency claim may be separately classified from

11 other unsecured claims where claimant holds guarantees).

12          Because the Plan properly classifies the Class 2 claim separately from the Class 5 claim,

13 there is no merit to Trustee Golden’s various other arguments based on asserted impermissible

14 gerrymandering.

15          3.         The Plan Satisfies 11 U.S.C. § 1123(a).

16               (a)      Designation of Classes:

17          Paragraph (1) of Section 1123(a) requires that a plan designate classes of claims other

18 than claims specified in Sections 507(a)(2), 507(a)(3), or 507(a)(8). Article 2 of the Plan

19 satisfies this requirement by designating all classes of Claim other than the specified claims,

20 which are identified in the Plan as Allowed Administrative Claims, Priority Claims, and U.S.

21 Trustee Fees in Article 3.

22               (b)      Unimpaired Classes Specified:

23          Section 1123(a)(2) requires that a plan specify those classes of claims or interests that

24 are not impaired. Article 2 of the Plan provides that Northern Trust’s Class 1 is unimpaired.

25 Article 4.1.1 of the Plan provides: “Northern Trust shall retain all of the legal and equitable

26 rights existing under the Northern Trust Loan Documents and applicable law, and no provision

27 of this Plan shall alter or affect said rights.”

28


                                                      5
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19        Page 11 of 30



 1          Class 1’s status as unimpaired is entirely correct. A class of claims or interests is not

 2 impaired under a plan if the plan “leaves unaltered the legal, equitable and contractual rights to

 3 which the claim or interest holder is entitled.” 11 U.S.C. § 1124(1). The quoted language from

 4 Article 4.1.1 establishes that Northern Trust is unimpaired.

 5          Nevertheless, Northern Trust argues that it is impaired. But impairment depends on

 6 whether an asserted alteration of rights results from a provision of the plan itself versus an effect

 7 imposed by applicable law. In re PG&E Corp., 610 B.R. 308, 315 (Bankr. N.D. Cal. 2019) (“a

 8 claim is impaired only if the plan itself does the altering, not [by] what the Bankruptcy Code

 9 does”); In re Tree of Life Church, 522 B.R. 849 (Bankr. S.C. 2015) (“the Court must determine

10 whether the plan itself, rather than the operation of a provision of the Bankruptcy Code, impairs

11 a creditor's legal, equitable, or contractual rights.”).

12            Here, none of the potential impacts cited by Northern Trust result from the Plan, but

13 rather, follow from applicable law and/or subsequent orders and judgment that may be entered:

14                The reserve for payment of Northern Trust’s remaining attorney’s fees claim is a

15                   reserve to facilitate administration of the DOA estate post-confirmation. It is not

16                   a “cap” on Northern Trust’s claim because to the extent allowable the attorney’s

17                   fees will be paid out of any assets of the DOA estate. See Plan, Art. 4.1.3 (“So

18                   long as no Reversal Event has occurred, the Disbursing Agent shall pay out of the

19                   assets of the DOA Estate to Northern Trust such amounts for its attorney’s fees

20                   and costs as may be agreed between the Disbursing Agent, the Gonzales Trust,

21                   and Northern Trust, or that may be ordered by the Bankruptcy Court.”).

22                The procedure for review of Northern Trust’s attorney’s fees claims follows

23                   applicable law, which requires Northern Trust to prove its entitlement to fees by

24                   filing applications similar to a professional fee application. In re Coates, 292

25                   B.R. 894, 900-901 (Bankr. C.D. Ill. 2003) (“When an oversecured creditor seeks

26                   to charge the bankruptcy estate with its attorney fees, costs and expenses, the

27                   creditor bears the burden to prove the reasonableness thereof. [citations omitted]

28                   As in most jurisdictions, Illinois courts rely upon the lodestar method to


                                                       6
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19          Page 12 of 30



 1                   determine the reasonableness of attorney fees. The party claiming fees must

 2                   present the court with detailed records specifying the services performed, by

 3                   whom they were performed, the time expended and the hourly rate charged.”)

 4                   [emphasis added]. In other words, Northern Trust simply does not have a right

 5                   under its loan documents or applicable law to receive payment for its attorney’s

 6                   fees after only sharing its bills with the Disbursing Agent. The Plan, therefore, is

 7                   not altering any of its rights with respect to its claim for attorney’s fees. Its real

 8                   complaint is that applicable law requires Northern Trust to prove its attorney’s

 9                   fees claim, but that is not a basis to find that the Plan impairs its rights.

10                The provision allowing the Gonzales Trust to review Northern Trust’s invoices

11                   before payment follows this Court’s own ruling on Northern Trust’s motion for

12                   disbursement (which required Northern Trust over its objection to provide the

13                   bills to the Gonzales Trust). Again, Northern Trust’s complaint is with the

14                   Court’s prior order that given its status as a creditor of DOA, the Gonzales Trust

15                   has a right to review and object to Northern Trust’s attorney’s fees claim.

16                The Plan does not “strip off” Northern Trust’s lien from the sale proceeds. Again,

17                   Northern Trust’s attorney’s fees claim is not being capped for the reason noted

18                   above. Its lien remains in place via Article 4.1.1. Northern Trust, however, has

19                   no entitlement under applicable law to “fence off” the entirety of the $9.2 million

20                   in sale proceeds to pay its remaining attorney’s fees claim. In re James Wilson

21                   Assocs., 965 F.2d 160, 171 (7th Cir.1992) (“A security interest is--a security

22                   interest. It is not a fee simple. [citation omitted]. [Secured Lender] does not own

23                   a $6 million building or the rents that that building throws off month after month,

24                   year after year. It is just a creditor with a claim currently worth about $3.2

25                   million that it has secured with liens against the building, and against the rents, to

26                   assure repayment. It has no right to fence off the entire collateral in which it has

27                   an interest so that no other creditor can get at it. Its only entitlement is to the

28


                                                        7
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs         Doc 280      Entered 03/04/21 14:18:19         Page 13 of 30



 1                     adequate protection of its interest. 11 U.S.C. §§ 362(d), 363(e).”) [emphasis

 2                     added].

 3                The Plan does not impose upon Northern Trust an obligation to disgorge funds it

 4                     has received to the Gonzales Trust. Any such obligation will be determined in

 5                     whatever orders or judgments cause a Reversal Event to come into effect, and in

 6                     that event, any disgorgement obligation will arise only to the extent that relief is

 7                     ordered by a court in the future. See Plan, Art. 4.1.4 (“In such event, Northern

 8                     Trust shall comply with any court order requiring it to disgorge or return any

 9                     funds received from DOA and/or the DOA Estate, including any funds paid on

10                     account of the Class 1 Claim pursuant to this Plan.”)

11                For the same reason, the Plan does not specify whether or to what extent Northern

12                     Trust may ever be called upon to disgorge. See Art. 1.8 (“For the avoidance of

13                     doubt, the definition of Assigned Refund Rights preserves any rights that DOA

14                     and/or the DOA Estate may have under applicable law to recover funds paid to

15                     Northern Trust or other creditors in the event that a Reversal Event occurs, if

16                     such rights exist. This provision does not to create a right of refund or recovery

17                     that does not or would not otherwise exist under applicable law or establish the

18                     extent of the right to any refund.”). Any determination on that issue will arise

19                     solely from subsequent orders or judgments in the litigation between Northern

20                     Trust and the Gonzales Trust – not the Plan.

21          In sum, all of the arguments Northern Trust makes to establish that it is impaired are

22 complaints about the effect of applicable law and possible future court rulings on its rights.

23 Since those effects are not caused by the Plan, it is unimpaired.

24               (c)      Treatment of Classes:

25          Section 1123(a)(3) requires that a plan specify the treatment of any class of claims or

26 interests that is impaired under the plan. Articles 4.2, 4.3, 4.4, 4.5 and 4.6 of the Plan specifies

27 the treatment of Classes 2 through 6, which are impaired under the Plan.

28


                                                         8
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs          Doc 280     Entered 03/04/21 14:18:19        Page 14 of 30



 1               (d)      Same Treatment Within Classes:

 2          Section 1123(a)(4) requires that a plan provide the same treatment for each claim or

 3 interest of a particular class, unless the holder agrees to a less favorable treatment of such

 4 particular claim or interest. As shown in Article 4, the Plan provides for the same treatment of

 5 interests within Class 6. Classes 1 through 5 have only one claim within each class, therefore

 6 Section 1123(a)(4) can be found to be either satisfied or not applicable.

 7               (e)      Adequate Means of Implementation:

 8          Section 1123(a)(5) requires that a plan provide adequate means of implementation.

 9 Articles 5 and 6 of the Plan describes the means for the Plan’s implementation. The Plan

10 provides that the Disbursing Agent will administer the remaining assets and distribute cash to

11 creditors. The Plan further provides for the establishment of required reserves to fund

12 administrative expenses and other claims not paid in full on the Effective Date. Mechanisms are

13 also provided to resolve disputed claims and make distributions to creditors.

14               (f)      Prohibition Against Issuance of Nonvoting Securities:

15          Section 1123(a)(6) requires that a plan provide for the inclusion in the charter of a

16 corporate debtor a provision prohibiting the issuance of nonvoting equity securities, and

17 providing, as to the several classes of securities possessing voting power, an appropriate

18 distribution of such power among such classes. No securities are being issued, and hence, this

19 provision is inapplicable to the proposed Plan.

20               (g)       Individual Debtor Cases:

21          Section 1123(a)(8) requires that an individual debtor devote post-petition earnings to

22 fund plan payments, but in the case, DOA and DOI are not natural persons. Therefore, this

23 provision is inapplicable to the proposed Plan.

24          4.         Other Plan Provisions Are Permitted Under 11 U.S.C. § 1123(b).

25          Section 1123(b) provides that certain provisions may appear in the Plan, the following of

26 which are applicable here:

27                    Articles 2 and 4.1 of the Plan specify the classes of claims that are unimpaired.

28                     11 U.S.C. § 1123(b)(1).


                                                         9
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19       Page 15 of 30



 1                 Article 6.8 preserves claims and authorizes the Disbursing Agent to prosecute

 2                  any remaining rights of action held by the Debtors’ estates. 11 U.S.C. §

 3                  1123(b)(3)(B).

 4          Based upon the foregoing, the Trustee respectfully submits that the Plan complies with

 5 the provisions of Sections 1122 and 1123 and, therefore, complies with Section 1129(a)(1).

 6 B.       The Plan Complies With 11 U.S.C. § 1129(a)(2).
 7          Section 1129(a)(2) provides that a court may confirm a plan only if “[t]he proponent of

 8 the plan complies with the applicable provisions of this title.” The principal purpose of this

 9 subsection is to assure that the plan proponent has complied with the requirements of Section

10 1125 in the solicitation of acceptances to the plan. See H.R. Rep. No. 595, 95th Cong., 1st Sess.

11 412 (1977), S. Rep. No. 989, 9th Cong., 2d Sess. 126 (1978); In re Cajun Elec. Power Coop., Inc.,

12 150 F.3d 503, 513, n.3 (5th Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

13          In pertinent part, Bankruptcy Code § 1125(b) provides:

14                  An acceptance or rejection of a plan may not be solicited after
                    the commencement of the case under this title from a holder
15                  of a claim or interest with respect to such claim or interest,
                    unless, at that time of or before such solicitation, there is
16                  transmitted to such holder the plan or a summary of the plan,
                    and a written disclosure statement approved, after notice and
17                  hearing, by the court as containing adequate information.
18 11 U.S.C. § 1125(b).

19          On January 28, 2021, the Court entered the Order Conditionally Approving Disclosure

20 Statement for Joint Plan of Liquidation (January 25, 2021) (the “Disclosure Statement Order”),

21 pursuant to which the Court, among other things: (a) conditionally approved the Disclosure

22 Statement; (b) approved certain deadlines and procedures relating to Plan solicitation, tabulation

23 of ballots and Plan confirmation; (c) scheduled a hearing on Plan confirmation; and (d) approved

24 the form and scope of notice thereof.

25          Pursuant to the Disclosure Statement Order, the Court required the Trustee to serve a

26 Solicitation Package (as defined in the Disclosure Statement Order), together with an appropriate

27 ballot (but only if the intended recipient is the holder of a class of claims whose holders are

28 entitled to vote on the Plan), upon the parties set forth in the Disclosure Statement Order. On


                                                      10
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19       Page 16 of 30



 1 January 28, 2021, the Trustee (through counsel) served the Solicitation Package, including

 2 appropriate ballot, if applicable, and the confirmation hearing notice upon the parties set forth in

 3 the Disclosure Statement Order. No solicitation of acceptances of the Plan occurred before the

 4 Trustee mailed the Disclosure Statement. (Declaration of Kavita Gupta In Support of

 5 Confirmation) (“Gupta Decl.”), ¶¶13-14.) Thus, all solicitations of acceptances of the Plan were

 6 in accordance with the provisions of Bankruptcy Code § 1125.

 7 C.       The Plan is Proposed in Good Faith As Required by 11 U.S.C. § 1129(a)(3).
 8          Section 1129(a)(3) mandates that a plan be proposed “in good faith and not by any means

 9 forbidden by law.” Bankruptcy Rule 3020(b)(2) provides that the Court need not require

10 evidence that a plan has been proposed in good faith if no objection has been filed challenging

11 the proponent’s good faith. Trustee Golden contends the Plan is not proposed in good faith

12 based on the gerrymandering argument addressed above and asserted unfair treatment of its

13 claim addressed in Part II.O(2) below. Since Trustee Golden’s arguments are entirely without

14 merit, his objection based on ostensible lack of good-faith should be overruled.

15          The good faith standard requires that there be a reasonable likelihood that a plan will

16 achieve a result consistent with the objectives and purposes of the Bankruptcy Code. In re

17 Sylmar Plaza, L.P., 314 F.3d 1070, 1074 (9th Cir. 2002). A chapter 11 plan is filed in good faith

18 if the plan proponent has exhibited “a fundamental fairness in dealing with one’s creditors.”

19 Stolrow v. Stolrow’s, Inc. (In re Stolrow’s, Inc.), 84 B.R. 167, 172 (9th Cir. BAP 1988). Good

20 faith is viewed under the totality of the circumstances. Sylmar Plaza, 314 F.3d at 1074.

21          In this case, the circumstances show that the Trustee has proposed the Plan in good faith.

22 As earlier discussed, the Plan provides for distributions to creditors in accordance with the

23 Bankruptcy Code’s priority scheme. The Plan’s classification structure does not unfairly

24 discriminate within classes or between classes. Accordingly, the Trustee submits that the terms

25 and conditions of the Plan are fundamentally fair and reasonable under the circumstances of this

26 case, and as such, it complies with Bankruptcy Code § 1129(a)(3).

27

28


                                                      11
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19        Page 17 of 30



 1 D.       Articles 6.1, 8.1 and 9 of the Plan are Reasonable and Necessary for the
            Effective Implementation of the Plan.
 2

 3          Among other things, Article 6.1 of the Plan provides that the estates created by Section

 4 541(a) shall continue, that all assets shall be deemed property of the Debtors’ bankruptcy estates

 5 until distributed in accordance with the Plan, and that the automatic stay provision of Section

 6 362(a) shall continue in full force and effect following Confirmation of the Plan. Additionally,

 7 since this is a liquidating plan, Article 8.1 provides that nothing in the Plan will be deemed to

 8 constitute or result in a discharge of the Debtors under Section 1141(d)(3) or be deemed to

 9 constitute a release of any person or entity who is not a debtor in the Bankruptcy Case.

10          Provisions for the continuation of the automatic stay are permitted in a liquidating plan.

11 See, e.g., In re South Edge LLC, 478 B.R. 403, 417-18 (D. Nev. 2012) (plan provision extending

12 the stay for a liquidating debtor was not a de facto discharge because creditors were not entirely

13 barred from asserting their rights, but instead were merely required to do so in the bankruptcy

14 court, and such a provision is appropriate where necessary to protect estate assets post-

15 confirmation until completion of liquidation, citing Hillis Motors v. Hawaii Auto. Dealers’ Ass’n
                                                 th
16 (In re Hillis Motors), 997 F.2d 581, 588-90 (9 Cir. 1993)).

17          The Plan does not bar creditors from asserting their rights, but rather, simply requires

18 them to assert those rights in this Court. The Court will continue to have jurisdiction over the

19 Debtors’ remaining assets post-confirmation under Article 9, and so creditors will have a

20 meaningful forum in which to voice any complaints that may arise. Moreover, chapter 11 plans

21 are considered to be the functional equivalent of a consent decree, Hillis Motors, 997 F.2d at

22 588, and as such, this Court is an appropriate forum in which any disputes over the Plan should

23 be resolved. See, generally, Jeff D. v. Kempthorne, 365 F.3d 844, 852 (9th Cir. 2004)

24 (discussing district court’s subject matter jurisdiction over controversies arising from

25 implementation of consent decrees). In short, the provisions of the Plan extending the stay are

26 warranted because they do not impact creditors’ substantive rights, and they promote creditors’

27 interests by protecting the estate’ assets against further depletion that would likely occur if the

28


                                                      12
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19        Page 18 of 30



 1 Disbursing Agent was forced to defend disputes over a creditor’s rights in other jurisdictions

 2 unfamiliar with the Plan.

 3 E.       The Exculpation Provision Is Permissible.

 4          Courts recognize that exculpation clauses are appropriate to establish a standard of care

 5 and protect estate professionals who are integral to the plan confirmation process. In re Stearns

 6 Holdings, LLC, 607 B.R. 781, 790-91 (Bankr. S.D.N.Y. 2019). Exculpation provisions are

 7 considered appropriate if:

 8                 They are limited to estate fiduciaries and estate professionals. In re Washington

 9                  Mutual, 442 B.R. 314, 350–51 (Bankr.D.Del.2011).

10                 The covered persons made a significant contribution toward the plan and the

11                  Chapter 11 case. Blixseth v. Credit Suisse, 961 F.3d 1074, 1082 (9th Cir. 2020);

12                 They do not extend to claims based on fraud, willful misconduct, or gross

13                  negligence. In re Health Diagnostic Lab., Inc., 551 B.R. 218, 234 (Bankr. E.D.

14                  Va. 2016) (overruling objection to exculpation clause in liquidating plan).

15                 They will help facilitate a complete resolution of the bankruptcy proceedings,

16                  particularly when the Chapter 11 case was contentious. Blixeth, 961 F.3d at

17                  1081-82; In re Fraser's Boiler Serv., Inc., 593 B.R. 636, 638-41 (Bankr. W.D.

18                  Wash. 2018); See also Meritage Homes of Nev., Inc. v. JPMorgan Chase Bank,

19                  N.A. (In re S. Edge LLC), 478 B.R. 403, 416-17 (D. Nev. 2012) (affirming

20                  approval of plan exculpation clause covering “any [liability] for any act or

21                  omission in connection with, relating to, or arising out of the Chapter 11 Case, the

22                  Disclosure Statement, or any contract, instrument, release, or other agreement or

23                  document entered into during the Chapter 11 Case or otherwise created in

24                  connection with this Plan.”).

25          Exculpation clauses “give[] a certain measure of finality to the interested parties and their

26 professionals, and assures them they will not be second-guessed and hounded by meritless claims

27 following the conclusion of the bankruptcy case. In re Alpha Natural Res., Inc., 556 B.R. 249,

28 260-61 (Bankr. E.D. Va. 2016) citing In re Chemtura Corp., 439 B.R. 561, 610


                                                      13
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19       Page 19 of 30



 1 (Bankr.S.D.N.Y.2010) (“exculpation provisions are included so frequently in chapter 11 plans

 2 because stakeholders all too often blame others for failures to get the recoveries they desire; seek

 3 vengeance against other parties; or simply wish to second guess the decision makers in the

 4 chapter 11 case.”).

 5          The exculpation provision in Article 6.14 of the Plan is warranted and should be

 6 approved. It states that the Trustee and her attorneys, agents and employees shall not have any

 7 liability to DOA, DOI, or any other claimants or creditors, or other parties in interest in the

 8 Chapter 11 Cases for any act or omission in connection with or arising out of the Chapter 11

 9 Cases, any contract, instrument, release or other agreement or document entered into during the

10 Chapter 11 Cases or otherwise created in connection with this Plan.

11          These cases have had a long and contentious history, and the Trustee and her

12 professionals have had to undertake significant efforts to bring the cases to a resolution via the

13 Plan. Limiting the scope of complaints that can be made about the conduct of the Trustee and

14 her professionals will facilitate the efficient administration of the DOA and DOI estates post-

15 confirmation, and thereby, increase creditor distributions. Since the terms of the exculpation

16 clause conform to well-recognized limitations, the exculpation provisions should be approved.

17 F.       All Professional Compensation Will Be Subject To Court Approval As Required by
            11 U.S.C. § 1129(a)(4).
18

19          Section 1129(a)(4) provides that the Court shall confirm a plan only if:
                   Any payment made or to be made by the proponent, by the debtor,
20                 or by a person issuing securities or acquiring property under the
                   plan, for services or for costs and expenses in or in connection with
21                 the case, or in connection with the plan and incident to the case,
                   has been approved by, or is subject to the approval of, the court as
22                 reasonable. 11 U.S.C. § 1129(a)(4).
23
            Pursuant to Section 6.6.2, the Disbursing Agent is authorized to pay Administrative
24
     Claims (which includes professional fees) only after a Final Order allowing such claims. Thus,
25
     the Plan contemplates that all pre-confirmation professional fees will be subject to final approval
26
     by the Court. The Plan accordingly complies with the requirements of Section 1129(a)(4).
27

28


                                                      14
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19          Page 20 of 30



 1          Trustee Golden contends that the discharge of the Trustee upon confirmation of the Plan

 2 means that the Disbursing Agent will serve for a brief interval between confirmation and the

 3 Effective Date, and the Court will have no ability to review the administrative claim arising from

 4 her services. But courts have the power to establish processes for the review and approval of fee

 5 requests. See In re Knudsen Corp., 84 B.R. 668 (9th Cir. BAP 1988). The Plan has a mechanism

 6 for approval of the Disbursing Agent’s compensation, which triggers court review only if there is

 7 an objection by the Gonzales Trust. See Plan, Art. 6.12.4. If the Gonzales Trust does not object,

 8 the Court can presume that the requested compensation is reasonable. Therefore, confirmation

 9 of the Plan will sufficiently allow the Court to determine the reasonableness of reasonableness of

10 the Disbursing Agent’s compensation in the brief interval between confirmation and the

11 Effective Date.

12 G.       The Plan Discloses that the Trustee will be the Disbursing Agent Following
            Confirmation of the Plan pursuant to 11 U.S.C. §§ 1129(a)(5) and 1123(a)(7).
13

14          Under Section 1129(a)(5)(i) , a court may confirm a plan only if the plan proponent

15 discloses “the identity and affiliations of any individual proposed to serve, after confirmation of

16 the plan, as a director, officer, or voting trustee of the debtor, an affiliate of the debtor

17 participating in a joint plan with the debtor, or a successor to the debtor under the plan.” The

18 appointment to or continuance in such office of such party must be “consistent with the interests

19 of creditors and equity security holders and with public policy. 11 U.S.C. § 1129(a)(5)(A):

20 Further, Section 1123(a)(7) requires that a plan contain only provisions that are consistent with

21 the interests of creditors and equity security holders and with public policy with respect to the

22 manner of selection of any officer, director, or trustee under the plan and any successor thereto.

23          Article 1.20 provides that the Trustee shall be responsible for and act as the Disbursing

24 Agent for all creditors receiving distributions under the Plan. The identities and affiliations of

25 the Trustee and her professionals have all been previously disclosed. Creditors are best served

26 by the Trustee assuming the role of Disbursing Agent because of the administrative efficiency

27 achieved. Based upon the foregoing, the Plan complies with the requirements set forth in

28 Section 1129(a)(5).


                                                       15
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19        Page 21 of 30



 1 H.       The Plan Does Not Require Approval of Any Regulatory Commission Under 11
            U.S.C. § 1129(a)(6).
 2

 3          Section 1129(a)(6) requires that, after confirmation of a plan, any governmental

 4 regulatory commission with jurisdiction “over the rates of the debtor has approved any rate

 5 change provided for in the plan.” This section is inapplicable because no regulatory commission

 6 consents are necessary.

 7 I.       The Plan Meets the Best Interests of Creditors Test Set Forth in 11 U.S.C.
            § 1129(a)(7).
 8

 9          Section 1129(a)(7) requires that each holder of a claim or interest in an impaired class

10 must either accept the plan or receive or retain property of a value, as of the effective date of the

11 plan, that is not less than the amount such holder would receive if the debtor were liquidated

12 under Chapter 7 of the Bankruptcy Code. 11 U.S.C. § 1129(a)(7). This so-called “best interests”

13 test contrasts the plan distributions with distributions in a hypothetical chapter 7 liquidation. In

14 re Sierra-Cal, 210 B.R. 168, 171-172 (Bankr. E.D. Cal. 1997).

15          Article IV of the Disclosure Statement and the accompanying Gupta Decl. sets forth the

16 economic effect of a hypothetical liquidation of the Debtors in a chapter 7 case, and explains

17 why creditors will recover more through the Plan. First, the Plan settles the avoidance claim

18 against the Gonzales Trust. 11 U.S.C. §1123(b)(3). The Trustee estimates conservatively that it

19 would cost $50,000 to $75,000 to litigate the avoidance claim, assuming that the judgment the

20 Trustee anticipates would be rendered in the Estates’ favor is not appealed. Second, conversion

21 would likely cause a substantial increase in the amount of trustee compensation. The

22 compensation paid to a Chapter 11 and Chapter 7 trustee in a converted case are considered

23 separate, and the cap under Section 326(a) is calculated separately under Section 326(c).

24 Conversion to Chapter 7 would increase the cost of trustee compensation in DOA’s case by

25 approximately $302,250 and by approximately $20,000 in DOI’s case. Third, if the case

26 converts to Chapter 7, professionals retained by a Chapter 7 trustee will have to file employment

27 applications and fee applications. Confirming the Plan would avoid these expenses insofar as no

28 new employment applications would be necessary. Moreover, the Plan contemplates that the


                                                      16
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs        Doc 280     Entered 03/04/21 14:18:19        Page 22 of 30



 1 Disbursing Agent and any of her professionals will not need to file applications for post-

 2 confirmation fees absent an objection by the Gonzales Trust. Therefore, it is more likely than not

 3 that costs associated with preparing fee applications will be eliminated. Finally, if the United

 4 States Trustee appoints someone besides the Trustee to serve as Chapter 7 trustee, the new

 5 trustee and his or her attorneys and accountants would most likely incur time getting up to speed

 6 on the history of the case, litigation issues, and the potential objection to DL’s claim

 7            The Trustee submits that creditors will receive more on account of their claims than they

 8 would if the case converted to chapter 7. The Plan complies with Section 1129(a)(7).

 9 J.         11 U.S.C. § 1129(a)(8) is Not Satisfied, But § 1129(a)(10) is Satisfied.
10            Section 1129(a)(8) provides that a Court may confirm a plan only if, with respect to each

11 class of claims and interests, such class has accepted the plan or such class is not impaired under

12 the plan. See Idaho Dep’t of Lands v. Arnold (In re Arnold), 806 F.2d 937, 940 (9th Cir. 1986).

13 As discussed above, there are five (5) impaired Classes 2, 3 ,4, 5 and 6. Classes 2 and 3

14 Claimants have both voted in favor of the Plan: 11. Juniper, Class 4, failed to cast a ballot,

15 therefore rejection by Class 4 is assumed. DL, Class 5, voted to reject the Plan. Class 6 interests

16 are not receiving anything under the Plan and are deemed to have rejected the Plan.

17            Nevertheless, the Plan does satisfy Section 1129(a)(10), which provides that a plan may

18 be confirmed if “at least one class of claims that is impaired under the plan has accepted the plan,

19 determined without including any acceptance of the plan by any insider.” 11 U.S.C. §

20 1129(a)(10); see Arnold, 806 F.2d at 940, n.2 (at least one class of impaired claimants must

21 accept plan). Again, Classes 2 and 3 both voted to accept the Plan. The Gonzales Trust is not an

22 insider.

23            While the Plan does not satisfy the requirements of Section 1129(a)(8), the Plan does

24 comply with Ssection 1129(a)(10).

25 K.         Administrative Expenses and Priority Claimants are Treated Appropriately Under
              the Plan Pursuant to 11 U.S.C. § 1129(a)(9).
26

27            Section 1129(a)(9) requires that unless otherwise agreed a plan pay all allowed

28 administrative claims in full on the effect date. 11 U.S.C. § 1129(a)(9)(A). It further requires


                                                      17
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19        Page 23 of 30



 1 that allowed claims entitled to priority under Section 507(a)(1) (domestic support obligations),

 2 sections 507(a)(4) &(5) (employee wage/benefit claims), section 507(a)(6) (gain seller claims),

 3 and section 507(a)(7) (individual deposit claims) must either accept the plan or be paid in full on

 4 the effective date. 11 U.S.C. § 1129(a)(9)(B). Here, only administrative claims are relevant to

 5 the Debtors’ cases, and pursuant to the Plan, all such claims will be paid as agreed, or in full on

 6 the Effective Date, or within ten days after the date such claim becomes allowed by a Final

 7 Order.

 8          In addition, Section 1129(a)(9)(C) requires that all priority tax claims shall be paid within

 9 five years after the entry of the order for relief. 11 U.S.C. § 1129(a)(9)(C). All claims for real

10 property taxes have been paid in full through sale of DOA and DOI’s real property assets, and no

11 other creditor has asserted a Priority Claim against either DOA or DOI. On March 3, 2021,

12 Clark County Treasurer Office withdrew the proof of claim it previously filed in the DOI case.

13 However, under Article 3.4 of the Plan, if any priority claims materialize, they will be paid in

14 full when the claim is allowed by a Final Order.

15          Accordingly, the Plan satisfies the requirement of Section 1129(a)(9) .

16 L.       The Plan Is Feasible as Required by 11 U.S.C. § 1129(a)(11).
17          A Court may confirm a plan only if “[c]onfirmation of the plan is not likely to be

18 followed by the liquidation, or the need for further financial reorganization, of the debtor or any

19 successor to the debtor under the plan, unless such liquidation or reorganization is proposed in

20 the plan. 11 U.S.C. § 1129(a)(11). In this case, liquidation is proposed under the Plan and no

21 further reorganization of the Debtors is contemplated. Consequently, the Plan meets the

22 requirements of Section 1129(a)(11).

23 M.       All Bankruptcy Fees Will Have Been Paid by Confirmation Pursuant to 11 U.S.C.
            § 1129(a)(12).
24

25          Section 1129(a)(12) provides that a Court may confirm a plan only if “[a]ll fees payable

26 under section 1930 of title 28, as determined by the court at the confirmation hearing, have been

27 paid or the plan provides for the payment of all such fees on the effective date of the plan.”

28 Article 3.3 of the Plan provides that the Debtor shall pay in cash in full on the Effective Date any


                                                      18
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19       Page 24 of 30



 1 statutory fees then owing and unpaid to the U.S. Trustee and will pay future quarterly fees until

 2 the Chapter 11 Cases are converted, dismissed, or closed by entry of a final decree, pursuant to

 3 28 U.S.C. §1930(a)(6).

 4 N.       11 U.S.C. §§ 1129(a)(13), (14), (15), and (16) are Inapplicable.

 5          Section 1129(a)(13) requires a plan to provide for the continuation after its effective date

 6 of payment of all retiree benefits. Debtors do not have any “retirees” entitled to benefits.

 7 Accordingly, this requirement is inapplicable.

 8          Furthermore, Section 1129(a)(14) e requiring payment of domestic support obligation is

 9 inapplicable.

10          Section 1129(a)(15) is also inapplicable here because Debtors are not individuals.

11          Lastly, Debtors are not “corporation or trust that is not moneyed, business, or commercial

12 corporation or trust.” Thus, Section 1129(a)(16) does not apply to these cases.

13 O.       The Court May Confirm the Plan Over the Objection by Classes 4, 5 and 6.

14          Section 1129(b)(1) provides that a plan may be confirmed over the objection of a non-

15 consenting class of claims if the plan does not discriminate unfairly and is “fair and equitable.”

16 11 U.S.C. § 1129(b)(1).

17          1.      The Plan is Fair and Equitable.

18          For dissenting unsecured claim classes, a Plan is fair and equitable if the plan provides

19 that (1) each holder of a claim of such class receive or retain on account of such claim property

20 of a value, as of the effective date of the plan, equal to the allowed amount of such claim; or (2)

21 the holder of any claim that is junior to the claims of such class will not receive or retain under

22 the plan on account of such junior claim any property. 11 U.S.C § 1129(b)(2)(B). Here, the Plan

23 provides that Class 4 (Juniper) and Class 5 (DL) will receive pro rata distributions of available

24 funds until the allowed amount of their claims is paid in full. See Plan, Art. 4.4; Art. 4.5.3. The

25 only class lower in priority to Class 4 and Class 5 is Class 6 member interests. As noted, Class 6

26 will not receive any distributions unless and until Classes 4 and 5 are paid in full. Hence, the

27 Plan is fair and equitable in its treatment of Class 4 and Class 5.

28


                                                      19
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19         Page 25 of 30



 1          For interest holders, a Plan is fair and equitable if the plan provides that (1) each holder

 2 of an interest receive or retain on account of such interest property of a value, as of the effective

 3 date of the plan, equal to the greatest of the allowed amount of any fixed liquidation preference

 4 to which such holder is entitled, any fixed redemption price to which such holder is entitled, or

 5 the value of such interest; or (2) the holder of any interest that is junior to the interests of such

 6 class will not receive or retain under the plan on account of such junior interest any property. 11

 7 U.S.C. § 1129(b)(2)(C). With respect to Class 6 (interests), the Plan is fair and equitable because

 8 no class junior in priority to Class 6 will receive or retain any property under the Plan.

 9          2.      The Plan Does Not Unfairly Discriminate.

10          While the Plan provides for pro rata distributions of available funds to the Gonzales Trust

11 and the DL claim (assuming it is allowed and not subordinated), the timing of distributions is not

12 the same. Trustee Golden contends that this constitutes unfair discrimination. But this argument

13 has no merit.

14          A plan may provide for differing treatment between classes if: (1) the discrimination is

15 supported by a reasonable basis; (2) the debtor could not confirm or consummate the Plan

16 without the discrimination; (3) the discrimination is proposed in good faith; and (4) the degree of

17 the discrimination is directly related to the basis or rationale for the discrimination. In re

18 Ambanc La Mesa L.P., 115 F.3d 650, 656 (9th Cir. 1997); In re Wolff, 22 B.R. 510, 511-12 (9th

19 Cir. BAP 1982).

20          Here, the Class 5 claim is being treated differently from the Class 2 Gonzales Trust claim

21 in terms of the timing of distributions because it may later be determined that Class 2 is entitled

22 to an equitable priority. Hence, it will not be known until the outcome of that litigation if the

23 Gonzales Trust has that status. Until then, distributions to Class 5 are deferred because a

24 possible outcome is that the Gonzales Trust becomes entitled to all remaining funds in the DOA

25 estate after payment of administrative claims, expenses of the Disbursing Agent, and UST fees.

26 If distributions are made before hand, litigation would have to be pursued to recover the

27 improperly made distributions. Since any such distribution will be made to a bankruptcy estate,

28


                                                      20
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19        Page 26 of 30



 1 it is not known whether the DL estate would be in a position to refund any improperly paid

 2 amounts.

 3          With respect to treating the Class 5 claim as disputed and extending the deadline for

 4 filing an objection to that claim, this Court has ordered that the Desert Land case will be

 5 dismissed. Dismissal will have the effect of eliminating the claim because DL and DOA’s

 6 managers have previously acknowledged that no claim exists.

 7          For these reasons, there is a reasonable basis for differing payment terms between the DL

 8 claim and the Gonzales Trust claim. The proposed treatment goes only as far as necessary to

 9 satisfy the reasons underlying the discrimination. See Plan, Art. 5.6 (provided that the claim is

10 allowed and not subordinated, entitling the claim to be paid a pro rata share of assets available

11 for distribution to unsecured creditors after the priority litigation is resolved). Absent this

12 provision, the Gonzales Trust would likely object based on the potential for an improper

13 distribution of funds to the DL estate (again, assuming that its claim was ever allowed and

14 determined not to be subordinated). Hence, all of the Ambanc factors justify disparate treatment

15 of the two classes of claims.

16          With respect to Class 4 (Juniper), its treatment is dictated by the terms of the Juniper

17 Carveout Agreement approved by this Court. See Plan, Art. 4.4.

18          Accordingly, the Plan does not unfairly discriminate and is fair and equitable to Classes

19 4, 5, and 6 and can be confirmed over their objection.

20 P.       The Plan Can Be Confirmed Over Northern Trust’s Objection.

21          Because Northern Trust is unimpaired for the reasons discussed supra in Part II.3(b), the

22 Plan is automatically confirmable notwithstanding any objection Northern Trust may make.

23 Sylmar Plaza, 314 F.3d at 1075. The cramdown requirements do not apply to unimpaired

24 classes. 11 U.S.C. §1129(b)(1) (referring to classes of claims that are impaired under a plan).

25 Nevertheless, if the Court determines that the Plan somehow impairs Northern Trust and allows

26 Northern Trust to cast a rejecting ballot, the Plan may still be confirmed over its objection.

27 //

28


                                                      21
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19         Page 27 of 30



 1          1.      The Plan is Fair and Equitable to Northern Trust.

 2          Section 1129(b)(2)(A) provides that a plan is fair and equitable to a dissenting class of

 3 secured claims if: (a) holders of claims in that class retain their liens, and (b) the claimants will

 4 receive the present value of their secured claims. 11 U.S.C. §1129(b)(2)(A). Northern Trust will

 5 retain its lien. See Plan, Art. 4.1.1 (preserving all of its legal or equitable rights under the

 6 Northern Trust loan documents). As noted above, the attorney’s fees reserve is for

 7 administrative convenience. It is not a cap because the Plan provides that Northern Trust is

 8 entitled to be paid out of all assets of the DOA estate, not just the reserved funds. See Plan, Art.

 9 4.1.3; Art. 5.2. With more than $9.2 million in cash on hand, there is more than sufficient cash to

10 pay Northern Trust’s residual attorney’s fees claim in full.3

11          If a Reversal Event occurs (that is, the Court decides that the Gonzales Trust has priority

12 over Northern Trust), the amount of Northern Trust’s secured claim will be determined by the

13 orders or judgments that cause the Reversal Event to come into effect. See Plan, Art. 4.1.4. But

14 if that happens, Northern Trust could be deemed an undersecured creditor, and therefore, not

15 entitled to the millions of dollars in post-petition interest and attorney’s fees it has already been

16 paid. 11 U.S.C. § 506(b) (allowing post-petition interest and attorney’s fees only to oversecured

17 creditors). Since Northern Trust will have already been paid more than what the Bankruptcy

18 Code provides, the only question will be how much, if anything, it has to pay back to the

19

20
     3
21          Article 4.1.1 of the Plan provides: “Unless the Bankruptcy Court orders otherwise, the
            Disbursing Agent shall reserve the sum of $75,000.00 from the assets of the DOA Estate
22          for the additional attorney’s fees, costs, and other expenses to which Northern Trust may
            be entitled under the Northern Trust Loan Documents and applicable law.” The Plan,
23          therefore, lets the Court determine whatever amount it thinks should be reserved.
24          Northern Trust argues that the reserve should be $500,000.00 based on the fees it
            incurred over the entire history of the case. However, this number seems unnecessarily
25          high. The Court is well aware of the numerous proceedings in these cases over the last
            three years, during which time Northern Trust incurred approximately $600,000 in fees,
26          including in the litigation with the Gonzales Trust in Adv. Proc. No. 19-01108. After
            confirmation of the Plan, there will be no significant administrative activity in the DOA
27          case requiring Northern Trust’s involvement. It will only be required to defend the
            appeal of the judgment rendered in its favor.
28


                                                      22
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19        Page 28 of 30



 1 Gonzales Trust. Northern Trust’s secured claim will have been satisfied in full out of the more

 2 than $5.6 million it has already received.

 3          Accordingly, under either scenario, Northern Trust’s allowed secured claim will be paid

 4 in full, and so the Plan is fair and equitable.4

 5          2.      The Plan Does Not Unfairly Discriminate Against Northern Trust.

 6          Section 1129(b)(1)’s prohibition against unfair discrimination seeks to ensure that a plan

 7 "allocate[ ] value to the class in a manner consistent with the treatment afforded to other classes

 8 with similar legal claims against the debtor. [emphasis added]” In re Acequia, Inc., 787 F.2d

 9 1352, 1364 (9th Cir. 1986). Here, the Plan has no other classes of secured claims – Class 1

10 stands alone – and so there is no basis to argue that Northern Trust’s treatment is discriminatory

11 vis-à-vis any similar class. See In re Elmwood, Inc., 182 B.R. 845, 850 (D. Nev. 1995); In re

12 Tucson Self-Storage, Inc., 166 B.R. 892, 898 (9th Cir. BAP 1994) (analyzing discrimination in

13 treatment by reference to how classes of claims with the same status are treated). On this basis

14 alone the Court should find that the Plan does not “unfairly discriminate” against Northern Trust.

15          But even if the Court were to apply an overly expansive interpretation of unfair

16 discrimination, there is an entirely reasonable basis for the treatment of Northern Trust’s claim.

17 Northern Trust first complains that the Plan does not afford Northern Trust consultation rights

18 that are being accorded to the Gonzales Trust. The Gonzales Trust is given consultation rights

19
     4
            With respect to Northern Trust’s contention that the Trustee is trying to inject herself into
20          the dispute, nothing could be further from the truth. The Plan leaves it entirely to
            Northern Trust and the Gonzales Trust to litigate the issues between them, and the Plan is
21          structured to accommodate whatever outcome happens.
22          The Plan does not include a provision requiring that any order/judgment requiring
            Northern Trust to disgorge be a Final Order because that would have the effect of
23          granting Northern Trust an automatic stay of that ruling without requiring Northern Trust
            to post a bond or otherwise seek a stay of enforcement.
24
            The Plan does not “ignore” the Gonzales Trust’s other collateral. That “collateral” is not
25          property of the DOA or DOI estates that can be dealt with in the Plan. To the extent
            Northern Trust suffers a Reversal Event and it wants to argue that the Gonzales Trust has
26          an obligation to marshal assets, all of those issues can be litigated at the appropriate time
            and in the appropriate forum. What Northern Trust really appears to be doing in its
27          objection is seeking to use the plan confirmation process to tip the scales in its favor in
            the ongoing litigation.
28


                                                      23
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19      Page 29 of 30



 1 because it has the most direct stake in how the DOA estate’s assets are spent post-confirmation.

 2 The Gonzales Trust has an incentive (actually shared by the Trustee) to keep those expenses at a

 3 minimum in order to maximize creditor recoveries- which will inure largely if not exclusively to

 4 its benefit. This arrangement also benefits Northern Trust. If a Reversal Event occurs,

 5 maximizing the cash distributed to the Gonzales Trust presumably would reduce any amount

 6 Northern Trust could be required to disgorge (assuming that it is required to do so). This

 7 arrangement is not inherently unfair to Northern Trust. In re Aztec Co., 107 B.R. 585, 588-89

 8 (Bankr. M.D. Tenn. 1989) (“Section 1129(b)(1) prohibits only unfair discrimination, not all

 9 discrimination.”).

10          Northern Trust also complains that no other creditor is required to disgorge if a Reversal

11 Event occurs. Again, the Plan does not require Northern Trust to disgorge – only a subsequent

12 court order directing it to disgorge would cause that to happen. See Plan, Art. 4.1.4. But no

13 other creditor is required to disgorge if a Reversal Event occurs because: (a) the Gonzales Trust

14 will have a priority claim against the remaining cash in the DOA estate, (b) the Gonzales Trust is

15 consenting to the payments of professional fees (or those allowed Court order), and (c) under

16 these circumstances there is no legal basis to compel disgorgement. See In re ACI Concrete

17 Placement of Kan., LLC, 604 B.R. 400, 405-06 (Bankr. Kan. 2019) (payments made under

18 carveout agreement protected from disgorgement).

19          For the foregoing reasons, the Plan does not unfairly discriminate against Northern Trust.

20 Because the Plan is also “fair and equitable” to Northern Trust within the meaning of Bankruptcy

21 Code section 1129(b)(2)(A), the Plan can be confirmed over its objection.

22 Q.       The Principal Purpose of the Plan is Not Avoidance of Tax or Securities Act
            Obligations Under 11 U.S.C. § 1129(d).
23

24          Section 1129(d) provides that, “on request of a party in interest that is a governmental

25 unit, the court may not confirm a plan if the principal purpose of the plan is avoidance of taxes or

26 the avoidance of section 5 of the Securities Act of 1933 . . . .”

27          No governmental party in interest has requested the denial of confirmation of the Plan on

28 any of the foregoing grounds, and they are not applicable here.


                                                      24
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
     Case 18-12456-gs       Doc 280      Entered 03/04/21 14:18:19      Page 30 of 30



 1                                        III.    CONCLUSION

 2          Based on the foregoing, the Plan meets each and every requirement for confirmation

 3 pursuant to Section 1129. Accordingly, the Trustee requests that the Court enter an order

 4 confirming the Plan and granting such other and further relief as is just and proper under the

 5 circumstances.

 6

 7 Dated: March 4, 2021                            NUTI HART LLP

 8                                                 /s/ Kevin W. Coleman
 9                                                 Kevin W. Coleman
                                                   Attorneys for the Kavita Gupta, Chapter 11 Trustee
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      25
     MPA ISO CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF LIQUIDATION
